Citation Nr: 0310391	
Decision Date: 05/30/03    Archive Date: 06/02/03	

DOCKET NO.  98-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of service connection for asthma 
with granulomas of the right lung.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
severed service connection for asthma with granulomas of the 
right lung.  The veteran, who had active service from 
January 1986 to January 1997, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  A rating decision dated in August 1997 granted service 
connection for asthma with granulomas of the right lung.

3. A rating decision dated in July 1998 severed service 
connection for asthma with granulomas of the right lung.

4.  The August 1997 rating decision was supported by the 
evidence then of record, was consistent with applicable laws 
and regulations, and not clear and unmistakably erroneous in 
granting service connection for asthma with granulomas of the 
right lung.  


CONCLUSION OF LAW

The requirements for severance of service connection for 
asthma with granulomas of the right lung have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, the Statement of the Case and Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified her of the evidence considered, the 
pertinent laws and regulations and the reasons the claim was 
denied.  In addition, a March 2003 letter from the RO to the 
veteran specifically notified her of the provisions of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining evidence.  Under the 
circumstances the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and the veteran has been afforded VA examinations 
in connection with this claim.  Lastly, the veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Accordingly, the case is ready for appellate 
review.  

The issue presented by this appeal is whether the July 1998 
rating decision that severed service connection for asthma 
with granulomas of the right lung was proper, and its 
resolution depends solely on whether there was clear and 
unmistakable error (CUE) in the August 1997 rating decision 
that granted service connection for asthma with granulomas of 
the right lung.  Although CUE is generally determined based 
upon only the record as it existed at the time of the 
decision in question, Russell v. Principi, 3 Vet. App. 310, 
314 (1992) (en banc), post decision evidence is usable in 
determining whether there was CUE in the granting of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  
Thus, it is apparent that 38 C.F.R. § 3.105(d) presupposes 
conflicting evidence and a weighing of evidence normally 
precluded in a CUE adjudication.  

The evidence that was of record at the time of the 
August 1997 rating decision that granted service connection 
for asthma with granulomas of the right lung consisted of the 
veteran's service medical records and findings of a VA 
examination performed in May 1997 approximately three months 
following the veteran's separation from service.  The rating 
decision correctly noted that service medical records 
contained no evidence of asthma.  The rating decision further 
noted that the veteran was seen in October 1988 with 
complaints of shortness of breath that was attributable to 
costochondritis.  The rating decision also noted that in 1990 
the veteran was evaluated for a mass in the right lung 
identified on chest X-rays, and service medical records show 
that this was shown to represent a granuloma.  The rating 
decision also recorded that in 1992 the veteran was seen with 
exertional chest pain and shortness of breath that was 
attributable to chest wall pain.  The assessment recorded in 
a service medical record dated in October 1992 was chest wall 
pain, etiology uncertain which the examiner could not relate 
to the stable granuloma.  A report of a physical examination 
performed in July 1996 in connection with the veteran's 
separation from service showed no respiratory abnormalities, 
but the veteran reported that she experienced pain or 
pressure in her chest, which the examiner commented, 
represented shortness of breath with running.  

In April 1998 the RO proposed to sever service connection for 
the veteran's respiratory disability and provided the veteran 
with appropriate notice and opportunity to submit additional 
evidence.  In July 1998 the RO actually service connection 
for asthma with granulomas of the right lung.  That rating 
decision stated that:  "The law states that service 
connection is granted if the service medical records show 
treatment for and a diagnosis of a chronic condition in 
service.  There is no evidence of this in the service medical 
records."  The rating decision also indicated that:  "There 
is no evidence of a chronic lung condition involving the 
granulomas to warrant service connection."  

After that rating decision the veteran was afforded three VA 
examinations.  The December 1998 VA examination added nothing 
substantive to the record, and merely assessed the veteran as 
having mild airway disease, suggestive of bronchial asthma 
and evidence of right upper lobe granuloma, most likely due 
to hamartoma.  Similarly, a July 1999 VA examination simply 
recorded a pertinent impression of a history of bronchial 
asthma and allergic rhinitis.  A report of a VA examination 
performed in March 2000 reviewed the veteran's claims file, 
including service medical records and commented that the 
granuloma had been reported to be stable and calcified 
through the years and there were no disabling residuals 
related to the granuloma.  It was also commented that the 
first mention of a diagnosis of asthma was on the veteran's 
original VA examination and that the respiratory specialist 
diagnosed the veteran as having low-grade asthma based on 
findings from the pulmonary function study.  

Under applicable law, previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  Service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  A change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  38 C.F.R. § 3.105(d).  

The Board finds that the July 1998 rating decision that 
severed service connection was not proper because the 
August 1997 rating decision that granted service connection 
was not clearly and unmistakably erroneous.  With respect to 
the right lung granuloma, the RO apparently found it 
significant that there was no evidence of a chronic lung 
disorder involving the granuloma and utilized that rationale, 
in part, for severing service connection.  Indeed, the 
March 2000 VA examination specifically indicated that there 
were no disabling residuals related to the granuloma.  
However, regardless of the symptomatology associated with the 
right lung granuloma, the evidence does demonstrate that the 
right lung granuloma was first shown during service, and 
continued to be shown upon examination following service in 
May 1997.  Thus, there was clearly a basis for granting 
service connection for right lung granuloma.  While the lack 
of disabling residuals associated with the right lung 
granuloma may have provided a basis for not granting service 
connection in the first place, i.e., no current disability, 
once service connection was established for the right lung 
granuloma the lack of disabling residuals or manifestations 
of the right lung granuloma constitutes a matter or issue for 
evaluating the severity of the disability, not severing 
service connection once service connection had been granted.  

With respect to the asthma component of the grant of service 
connection, it appears that the RO granted service connection 
for asthma at least in part based on the shortness of breath 
with running the veteran reported at the time of her 
separation from service.  This coupled with a diagnosis of 
asthma approximately three or four months following 
separation from service apparently provided a continuity of 
symptomatology and nexus for the RO to grant service 
connection.  And while it would have been preferable to 
obtain an additional VA examination in order to obtain an 
opinion as to whether the service symptomatology represented 
undiagnosed asthma or whether the asthma was related to the 
right granuloma, the Board finds that there was a basis for 
granting service connection for asthma at the time of the 
August 1997 rating decision.  

In this regard, the Board would observe that the statement by 
the RO in the July 1998 rating decision severing service 
connection that the law requires service medical records to 
show treatment for any diagnosis of a chronic condition in 
service is simply an incorrect statement of the law.  For 
example, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
Board would also note that the record does not contain any 
medical evidence that suggests that the diagnosis upon which 
service connection was predicated was clearly erroneous.  
Indeed, it appears that the diagnosis of asthma is a correct 
diagnosis, but in order to even contemplate severing service 
connection for asthma there would have to be at least some 
medical evidence which clearly indicated that the diagnosis 
of asthma was of post service origin and unrelated to either 
the symptomatology reported in service medical records or the 
right lung granuloma.  Accordingly, the Board concludes that 
restoration of service connection for asthma with right lung 
granulomas is warranted.  


ORDER

Restoration of service connection for asthma with granulomas 
of the right lung is granted.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

